Citation Nr: 0516505	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for amputation of the left 
leg below the knee, claimed as secondary to service-connected 
traumatic arthritis in the left ankle due to ankle fracture.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought.  

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.  At the hearing, it was clarified 
that the issue on appeal is not service connection for 
diabetes mellitus with a below-the-knee amputation of the 
left leg, claimed as secondary to service-connected ankle 
disability, as was characterized prior to certification of 
the appeal to the Board.  Rather, the veteran is seeking 
service connection for amputation of part of the left leg 
itself, claimed as secondary to service-connected left ankle 
fracture residuals.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set out below, additional development is 
needed before a decision can be issued on the merits of the 
claim to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

In May 2005, an April 2005 handwritten statement of Dr. D. 
Yoon, the veteran's private physician was received.  This 
evidence was not considered in the Statement of the Case and 
is pertinent to the issue of a possible nexus between 
service-connected left ankle disability and recent amputation 
of the left leg below the knee.  Moreover, the record does 
not include evidence of an explicit waiver of the veteran's 
right to initial RO consideration of this evidence.  
Accordingly, a remand the matter for initial RO consideration 
is necessary.  

Second, the Board considers that a VA compensation and 
pension medical (C&P) examination would materially assist in 
the development of this appeal.  Here, the veteran maintains, 
essentially, that his service-connected left ankle disability 
was a substantial factor ultimately leading to a below-the-
knee amputation of the left leg in 2000, because he had 
developed a "sore" and infection in his left foot and/or 
leg due to the wearing of an ill-fitting left leg brace with 
a special shoe attachment necessitated by the service-
connected ankle disability.  See, e.g., December 2000 notice 
of disagreement.  

In consideration of the foregoing, the claim is REMANDED for 
the following actions:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.    

2.  Medical Records.  Obtain the VA 
treatment records from the Gainesville, 
Florida, VA facility and the names and 
addresses of all other medical care 
providers who treated the veteran for a 
left below knee amputation since April 
2000; e.g. Dr. Rust, a private 
podiatrist; one-week admission in a 
nursing home (facility and location not 
identified) - see P. 6, hearing 
transcript; treatment records of Dr. Yoon 
and  Dr. Mark Laster.  After securing any 
necessary release, those records (not 
already in the claims folder) should be 
obtained and associated them with his 
claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  

If the search for such records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.

3.  C&P Examination.  After completing 
the above, the veteran should be 
scheduled for a VA C&P medical 
examination by a physician to opine 
whether the veteran's below-the knee left 
leg infection and subsequent amputation 
was, at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability greater than 
50 percent), or less likely than not (by 
a probability less than 50 percent), 
caused by service-connected left ankle 
fracture residuals, to include traumatic 
arthritis.  

The veteran's claims folder should be 
made available to the examiner for review 
and documentation that such review was 
undertaken.  The examiner should consider 
as pertinent to the issue of the ultimate 
cause of partial amputation of the left 
leg the veteran's medical history, and 
such history should be discussed in his 
written report to the extent necessary to 
adequately explain the bases for his 
opinion as to whether the amputation is, 
or is not, related to the service-
connected left ankle disability.   

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state including the 
reasons therefor.  

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.  The 
veteran is not required to take action before he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




